Order, Supreme Court, New York County (Leland DeGrasse, J.), entered May 14, 1993, which dismissed petitioner’s CPLR article 78 application to vacate and annul respondent’s denial of petitioner’s request to withdraw its bid to rehabilitate two properties owned by the City, unanimously affirmed, without costs.
Since petitioner failed to submit adequate evidence to show that the alleged unilateral mistake was due to arithmetical or clerical error, respondent properly refused petitioner’s request to withdraw its bid (see, Matter of G & R Elec. Contrs. v Egan, 85 AD2d 191, 193).
Petitioner’s remaining contentions are improperly raised for the first time on appeal, and, in any event, are meritless. Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.